EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This notice of allowance is responsive to the amendment dated 5/10/2021.

Allowable Subject Matter/Reasons for Allowance
Claims 1, 3-9, and 11-18 allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment in combination with applicant’s arguments have overcome the previous art rejections of record.  Claim 17 was previously indicated as allowed.  Claim 1 is now found to be allowed.  The applicant’s arguments found at the last paragraph of page 11 and the last full paragraph of page 12 with respect to the previous rejection of claim 1 have been found persuasive.  The examiner agrees that the location of the nut of Chou differs from where the location is claimed for the applicant’s device and thus motivation would be lacking for relocating the nut of Chou to the necessary location in Gregoire.  JPH0599356 discloses a valve with a lock nut.  However, the valve is not a diaphragm valve with the details claimed by applicant such as the casing having a thread part that is screwed into a screw hole to press an outer periphery of the diaphragm to fix the diaphragm on the valve body.  It further would not have been obvious to modify this reference to include such features without a substantial reconstruction of the valve which could possibly render the valve unsuitable for its intended use.  It further would not have been obvious to one having ordinary skill in the art to take the teachings of JPH0599356 and apply them to Gregoire for reasons similar to the above and as Gregoire already functions as intended and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.